Citation Nr: 1507564	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  09-37 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an extraschedular evaluation for headaches secondary to a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran had active service from February 1951 to March 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of that hearing has been associated with the claims file. 

The claim for entitlement to an increased rating for headaches was before the Board in August 2012, and was remanded for additional development.  In April 2013 the Board denied entitlement to a disability rating in excess of 10 percent for headaches prior to May 9, 2012, granted a 50 percent disability rating for headaches from May 9, 2012, and remanded the matter of entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran appealed the Board's April 2013 decision      to the U.S. Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision in October 2014, the Court affirmed the Board's denial of higher ratings    for headaches secondary to a head injury on a schedular basis only.  The Court also set aside that part of the Board's decision denying referral of an extraschedular rating, and remanded the case to the Board for further adjudication of the extraschedular matter consistent with its Memorandum Decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, in the Memorandum Decision in October 2014 the Court affirmed denial of higher ratings for headaches secondary to a head injury on a schedular basis only, but remanded the question of whether referral for an extraschedular rating was warranted.  The Court noted that while the April 2013 Board decision determined that the Veteran's headache symptoms were contemplated in the rating criteria, it provided inadequate reasons and bases for its finding that referral for consideration of an extraschedular rating was not warranted, particularly given that the Board remanded the matter of entitlement to a TDIU to obtain an opinion as to the impact the Veteran's service connected headache disability had on his employability.  

As previously noted, the issue of entitlement to a TDIU was remanded by the Board in April 2013 for further evidentiary development, and such development is still in the process of being completed.  However, the AOJ has yet to readjudicate the issue of the Veteran's entitlement to a TDIU in a supplemental statement of the case.  

In accordance with the Court's October 2014 Memorandum Decision, as information relevant to the TDIU claim could impact the determination for an extraschedular rating for headaches, the appropriate course of action is to remand the extraschedular matter to be considered at the same time as the TDIU claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim) aff'd, 631 F. 3d. 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  In conjunction with readjudication of the TDIU claim already in remand status, readjudicate the claim for 
an extraschedular rating for headaches, to include consideration of whether referral to Compensation and Pension Service is warranted, in light of the additional evidence developed for the Veteran's TDIU claim.  

2.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

